Citation Nr: 0331726	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  96-42 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for meralgia 
paresthetica.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to February 1971 and from October 1973 to March 
1979.  She also had periods of active duty for training prior 
to November 1989.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1994 rating 
decision by the Los Angeles, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  A review of the record 
shows the veteran was notified of the VCAA and how it applies 
to her present appeal by correspondence dated in June 2001.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  In a subsequent decision the Federal 
Circuit also invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA).  It 
was noted that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  

The VCAA requires that in claims for disability compensation 
VA provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  In this case, the 
medical evidence of record includes various diagnoses related 
to the issues on appeal without opinions as to etiology.  VA 
examination findings in January and February 1998 were 
apparently provided without review of the medical evidence of 
record.  Service medical records include reports of recurrent 
back pain, high blood pressure readings, and borderline 
diabetic findings, as well as, normal clinical evaluations.  
Statements submitted in support of the claims during the 
course of this appeal also indicate she was treated during 
active service for back injuries, diabetes, and asthma.  
Therefore, the Board finds additional medical opinions are 
required for adequate appellate determinations. 

The Board also notes that evidence in support of the 
veteran's claim for a heart disorder (private medical reports 
dated in June 1987 and a December 1995 statement of a fellow 
serviceperson) indicates she was serving on active duty for 
training at the time she was treated for angina in June 1987.  
The RO should take appropriate action to verify the veteran's 
service status during this period. 

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA, including that one year is provided 
for response.  

2.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical treatment she has received for 
residuals of a back injury, asthma, a 
heart disorder, hypertension, diabetes 
mellitus, or meralgia paresthetica since 
her discharge from active service.  The 
RO should obtain complete copies of the 
medical records (not already in the 
claims folder) from all identified 
sources, to include any pertinent private 
medical records from Kaiser Permanente 
since 1986.  She should assist in this 
matter by providing any necessary 
releases.

3.  The RO should take appropriate action 
to verify the veteran's service status in 
June 1987.

4.  The veteran should be scheduled for 
an appropriate VA examination (or 
examinations) for opinions as to (a) The 
etiology of any present residuals of a 
back injury, asthma, a heart disorder, 
hypertension, diabetes mellitus, or 
meralgia paresthetica, to include whether 
these disorders were incurred during 
active service (March 1968 to 
February 1971 or October 1973 to March 
1979), or (b) Whether it is as likely as 
not that arthritis of the back, asthma, a 
heart disorder, hypertension, diabetes 
mellitus, or meralgia paresthetica were 
manifest to a degree of 10 percent or 
more within one year of the veteran's 
separation from a period of active 
service.  The examiner(s) should conduct 
any additional tests or studies deemed 
necessary.  The claims folder must be 
available to, and reviewed by, the 
examiner(s).  The examiner(s) must 
explain the rationale for all opinions 
given and should reconcile the opinions 
with the other medical evidence of 
record.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review, if otherwise in order.

The purposes of this remand are to complete the record, and 
to ensure compliance with the requirements of VCAA in keeping 
with the holdings of the Federal Circuit in DAV and PVA, 
supra.  The appellant and her representative have the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

